 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                                  EASTERN DISTRICT OF CALIFORNIA
11

12   FIRST MIDWEST EQUIPMENT                       Case No. 1:18-mc-00017-SAB
     FINANCIAL CO.,
13                                                 ORDER REQUIRING PLAINTIFF TO SHOW
                       Plaintiff,                  CAUSE WHY SANCTIONS SHOULD NOT
14
                                                   ISSUE FOR FAILURE TO COMPLY WITH
            v.
15                                                 NOVEMBER 15, 2018 ORDER
     AERO TRANSPORT, INC., et al.,
16                                                 FIVE DAY DEADLINE
                       Defendants.
17

18

19          On July 25, 2017, judgment was entered in favor of Plaintiff First Midwest Equipment

20   Financial Company f/k/a National Machine Tool Finance Corporation (Plaintiff/judgment

21   creditor) and against Defendant Aero Transport Inc. and Defendant Ranjit S. Dhaliwal

22   (Defendant/judgment debtor) in the United States District Court for the Northern District of

23   Illinois, Eastern Division. (ECF No. 1 at 3.) On March 27, 2018, Plaintiff registered the foreign

24   judgment in the Eastern District of California. (ECF No. 1.)

25          After the debtor failed to appear for a debtor examination, an arrest warrant issued. (ECF

26   No. 18.) On October 23, 2018, the debtor appeared for examination; and on November 1, 2018,

27   Plaintiff filed a declaration stating that the debtor examination has been completed and requested

28   that the debtor be discharged. (ECF Nos. 22, 23.) On November 15, 2018, Senior District Judge
                                                     1
 1   Anthony W. Ishii issued an order requiring Plaintiff to file a status report on or before November

 2   21, 2018, informing the Court whether this matter should remain open. (ECF No. 24.) Plaintiff

 3   did not file a status report in compliance with the November 21, 2018 order.

 4            Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

 5   or with any order of the Court may be grounds for imposition by the Court of any and all

 6   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 7   control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 8   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 9   2000).

10            Accordingly, the Court HEREBY ORDERS PLAINTIFF TO SHOW CAUSE within five

11   (5) days of the date of entry of this order why sanctions should not issue for the failure to file a

12   status report as required by the November 15, 2018 order.

13
     IT IS SO ORDERED.
14

15   Dated:     December 7, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
